In an action to recover damages for personal injury, medical expenses and loss of services, plaintiffs appeal from: (a) an order of the Supreme Court, Kings County, dated March 9, 1964, which denied their application for a general preference in trial, with leave to renew upon consent to examination of the infant plaintiff by a court-designated physician; and (b) an order of said court, dated the same day, which denied plaintiffs’ motion for leave to renew, upon additional papers, the applica*685tion for the preference, such denial again being with leave to renew upon plaintiffs’ compliance with the condition imposed by the said prior order. Defendant has not appeared or filed a brief in opposition to this appeal. The second order denying the motion for leave to renew is reversed, with $10 costs and disbursements; the motion is granted; and upon such renewed motion the general preference in trial is granted unconditionally. The appeal from the first order denying the original application for the preference is dismissed, without costs as academic. On this record, it is our opinion that the plaintiffs, by uncontradicted and undisputed proof, made a clear prima facie showing of injuries that might properly support a verdict in excess of $10,000. Hence, it was an improvident exercise of discretion to deny the general preference. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.